Citation Nr: 9930207	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1941 to 
August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension and heart disorder.

The Board notes the RO considered the appellant's claims as 
two, different claims.  However, based on the VA physician's 
August 1999 opinion, the Board finds that the appellant's 
claim is more suitably evaluated as one claim, as the 
appellant's hypertension and heart problems are from the same 
entity.


FINDINGS OF FACT

1.  There is competent evidence attributing hypertension, to 
include hypertensive heart disease, to service.  

2.  Competent evidence of a current cardiovascular disease, 
other than hypertensive heart disease, is not of record.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for cardiovascular 
disease, other than hypertensive heart disease, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he developed high blood pressure in 
service.  He stated that he was treated for such in service 
and that he continued to have problems with high blood 
pressure and his heart.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hypertension, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that hypertension  arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that the following diagnoses 
were entered: (1) vasomotor instability, moderately severe, 
manifested by increased arterial hypertension, palpitation, 
and wide fluctuations of pulse, cause undetermined; 
(2) vasomotor disturbance with tendency towards hypertension 
was entered; (3) no disease, ill defined condition of the 
vasomotor system, manifested by tendency toward hypertension; 
(3) hypertension, very mild, now persistent, cause 
undetermined; (4) cardiac arrhythmia tachycardia, simple, 
moderately severe, cause undetermined and premature 
contractions, ventricular, mild, cause undetermined; and 
(5) No disease of cardiovascular system.

The appellant underwent a VA examination in December 1995.  
Examination of his chest was clear to percussion and 
auscultation.  His heart had a regular rhythm and no murmurs.  
He had no evidence of gallop or rub, and there was no 
clinical evidence of cardiomegaly.  His blood pressure was 
192/90.  EKG revealed sinus bradycardia with first degree AV 
block.  Chest x-ray was normal.  The diagnoses were history 
of chest pain, hypertension, and abnormal electrocardiogram.

In June 1999.  The Board solicited a medical opinion from a 
VA physician.  The Board asked the VA physician to review the 
appellant's claims file and state when the onset of 
hypertensive heart disease occurred, if the appellant had 
cardiovascular disease in service, and if the diagnoses of 
hypertension or heart disease be attributable to the 
appellant's service-connected anxiety neurosis.  In August 
1999, the VA physician submitted the following opinion as to 
hypertension:

Review of the records indicates multiple 
but not all blood pressure readings as 
elevated.  These include measurements of 
155/90 mmHg on 10/15/41, 10/6/43 reading 
of 180/90 mmHg, 5/6/43 reading of 185/95 
mmHg and 4/9/48 reading of 146/84 mmHg, 
7/26/45 reading of 142/78 mmHg, multiple 
measurement of his blood pressure during 
a 5/43 admission the 140/75 mmHg range, 
and 5/21/45 measurement of 165/80 mmHg.  
A measurement on 5/6/43 noted a blood 
pressure of 130/88 mmHg.  These readings 
prompted a diagnosis of hypertension or a 
"tendency toward hypertension" or 
"vasomotor instability."  A 5/6/43 
admission was for "vasomotor disturbance 
with tendency toward hypertension."

Hypertension is defined as systolic blood 
pressure of 140 mmHg or greater and a 
diastolic blood pressure of 90 mmHg or 
greater (citations omitted).  Ideally, 
the diagnosis "is based on the average 
of 2 or more blood pressure readings," 
and is categorized according to the worse 
of the systolic or diastolic reading.  
While the diagnosis of hypertension is 
sometimes difficult because of normal 
blood pressure variation and the positive 
effects of anxiety (also called "white 
coat hypertension"), the appellant 
subsequently required medical therapy for 
hypertension and had mild cardiac 
manifestations attributable to 
hypertension (see echocardiogram report 
below).  In fact, if current [] criteria 
were applied while the appellant was in 
service, he would have been put on 
medication at that time.  The appellant's 
records indicate the blood pressure 
measurements were clearly abnormal or in 
the upper range of normal in 1941 to 
1945.  Therefore, I believe that the 
onset of hypertension occurred while he 
was in service.

(Emphasis in original.)  He submitted the following opinion 
as to cardiovascular disease:

Your letter summarizes diagnoses that the 
appellant was given in 1943 and 19454, 
including "cardiac arrhythmia," 
"premature contractions, ventricular," 
"wide fluctuations of pulse," and 
"palpitations."  However, review of his 
records does not objectively document any 
arrhythmias or cardiac abnormalities.  [A 
VA examiner] in a letter dated 8/24/49 
notes on the appellant's EKG "marked 
sinus arrhythmia and variation with 
respiration, otherwise within normal 
limits with a normal physical examination 
except for strabismus."  In addition, I 
reviewed his EKG of 7/7/45 and found it 
normal, with an upper normal PR interval 
of 0.20 seconds.  A chest x-ray on 8/8/45 
was normal. The appellant was admitted in 
Iceland for 4 months for thyroid 
dysfunction but this was not confirmed on 
later admission in 1945 and no laboratory 
or clinical data was available to support 
the diagnosis.

More recently, the appellant had a more 
thorough examination that was revealed by 
Dr. Allan Schwadron at the Southeast 
Heart Center in Alabama.  The appellant 
had an echocardiogram on 7/2/92 that 
showed normal ventricular function, with 
a left ventricle ejection fraction of 
65%, aortic and mitral sclerosis; mild 
left atrial enlargement and increased 
left ventricle posterior wall thickness 
of 1.3 cm.  These findings represent mild 
changes that are common with aging and 
hypertension.  A Holter monitor on 
1/24/89 noted sinus bradycardia with rare 
premature atrial contractions, no 
premature ventricular contractions, and 
no arrhythmias.  In a 1/27/89 letter to 
David Wetherby, Dr. Schwadron describes a 
cardiac catheterization that the 
appellant had in 2/7/79 for chest 
discomfort that showed normal coronary 
arteries.  During the procedure, the 
appellant's chest discomfort recurred 
without angiographic changes.  Dr. 
Schwadron also describes a stress test in 
which the appellant exercised to near 
expected levels, exercising 7 minutes 
(predicted was 7:15 minutes), Bruce 
protocol, and achieved a heart rate of 
105 bpm and a blood pressure of 196/88 
mmHg (the appellant was on Inderal at the 
time).  There were no arrhythmias with 
stress, though the patient had mild ST 
depression (1 to 1.2 mm inferolateral ST 
depression) that could be attributed to 
ischemia or left ventricular hypertrophy 
(with evidence of left ventricular 
hypertrophy on echo in terms of increased 
posterior wall thickness).  During 
exercise, the appellant had a few seconds 
of atypical chest discomfort.  The 
appellant described to Dr. Schwadron 
atypical chest discomfort symptoms that 
were nonexertional and occurred mostly at 
rest and at night, with a choking 
sensation.  Dr. Schwadron['s] cardiac 
examination of the appellant was normal.

The above review does not indicate 
objective evidence of cardiac pathology 
in the 1940's, though the 1992 
echocardiogram indicates mild changes 
that occur with aging and hypertension.  
Left atrial enlargement may predispose 
the patient to atrial arrhythmias, but 
the appellant's Holter was normal.  
Stress EKG findings are nonspecific.  
Although arrhythmias may have disappeared 
with the usage of a B-blocker, 
persistence of the appellant's symptoms 
suggests a noncardiac etiology of his 
symptoms.  Previous cardiac 
catheterization findings support the 
historical evidence that the appellant's 
chest discomfort is also noncardiac in 
etiology.  Anxiety can be associated with 
palpitations and chest discomfort, 
without cardiac disease or cardiac 
etiology.  In fact, hyperventilation is a 
known noncardiac cause of chest 
discomfort.  Therefore, disability from 
cardiac disease is not evident.  His 
symptoms in service were not evidence of 
cardiovascular disease.

(Emphasis in original.)  Finally, the VA physician stated 
that hypertension or heart disease could not be attributed to 
the appellant's service-connected anxiety neurosis.


I.  Hypertension, to include hypertensive heart disease

The Board finds that service connection for hypertension, to 
include hypertensive heart disease, is warranted based upon 
the VA physician's opinion that the appellant's hypertension 
was incurred in service.  His medical opinion is based upon 
his review of the appellant's medical records.  Although a 
definite diagnosis of hypertension or hypertensive heart 
disease was not entered in service or within one year 
following service, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Board finds that the evidence favors 
a grant of service connection for hypertension, to include 
hypertensive heart disease.

II.  Heart disorder, other than hypertensive heart disease

However, as to a claim for heart disorder, other than 
hypertensive heart disease, the Board finds that the 
appellant's claim is not well grounded.  The VA physician had 
an opportunity to review the appellant's claims file, and it 
was his determination that a "disability from cardiac 
disease is not evident."  Thus, the appellant has not 
brought forth competent evidence of a current heart disorder, 
and therefore the claim is not well grounded.  See Caluza, 
supra.  The Court has stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no competent evidence of current heart disorder, as 
established by the VA physician, the Board must deny the 
appellant's claim as not well grounded.

Although the appellant has stated that he thinks that he has 
a heart disorder, other than hypertensive heart disease, he 
is a layman and his opinion is not competent to made such a 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu, 2 Vet. App. at 494.  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in April 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for hypertension, to include hypertensive 
heart disease, is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

